DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claims 1-6 and 9 are pending.  In the submission, applicant amended claim 9 while claims 1-6 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 has a newly added limitation in the second to last paragraph of a mounting part attached to one of the raised areas of the first outer layer.   There is no support for the limitation in the Instant Specification or the parent applications.  The mounting part is shown in Fig. 12 and discussed in paragraphs [0049-0052] and there is no suggestion or teaching for the placement of the mounting part being at one of the raised areas of the first outer layer.  Thus the limitation is new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Preisler et al. (US 2013/0316123), herein Preisler, in view of Bitzer (Honeycomb Technology) and Preisler et al. (US 2014/0154461), herein ‘461.

In regards to claim 9, Preisler teaches a compression molded sandwich composite component having a sandwich structure and at least one fastener components for securing objects to the composite structure [0007, 0021].  The composite component has a first outer layer having a circular opening which completely extends through the first outer layer, a second outer layer, and a core position between the outer layers having a large number of cavities of contiguous cells [0021, 0033].  The outer layers are fiber reinforced thermoplastic layers [0015].  The first outer layer is a load-bearing layer [0016].  The core is a cellular core having a honeycomb structure [0017-0018, 0033].    The outer layers are bonded to the core by press molding thus creating a unitary structure and sealing the cells of the honeycomb structure [0008, 0021, 0032].  The cells of the core extend from the first outer layer to the second outer in a direction corresponding to the length of the fastener) to the first outer layer [0021].
Preisler does not expressly teach the cross-sectional shape of the cells of the core.  Additionally, Preisler does not teach an outer surface of the first outer layer has a plurality of raised areas having a cross-sectional shape which matches the cross-sectional shape of the plurality of sealed contiguous hollow cells and that the mounting part is attached to at least one of the raised areas of the first outer layer.  Preisler teaches the composite is used in load-bearing floor applications or ski or snowboards but does not expressly teach that the composite component is a marine deck member [0004].  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cells of Preisler square as taught by Bitzer.  One would have been motivated to do so since the change in cross-sectional shape of the honeycomb cells would be the simple substitution for one known equivalent element for another to obtain predictable results.  The results are deemed to be predictable as the core regardless of cell shape chosen is considered a reinforcing structure.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have created cores with cells having cells of a square shape, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus modified Preisler has a honeycomb core with cells having a square shape. 
‘461 teaches a sandwich type component comprising a first and second outer layer comprising both layers comprising reinforced thermoplastic materials with a honeycomb/cellular core between the layers [Abstract, 0018-0019, 0025, Fig. 8].  ‘461 further teaches it is known to add raised 3D shapes to the first outer surface layer of the composite [0019, 0021, Figs. 6, 8].  ‘461 teaches one such 3D shape used is squares [Fig. 6].   ‘461 further teaches that the first outer skin is fiber reinforced in order to have 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the raised square 3D shapes of ‘461 to the first surface layer of modified Preisler.  One would have been motivated to do so as the raised surfaces would increase safety of the composite sandwich structure when used in flooring applications by providing increased traction to the surface.  Thus modified Preisler teaches that the cells of the honeycomb are squares in cross-section as are the raised 3D shapes on the first layer [Fig. 6].  
Since Preisler teaches the composite component is used in load-bearing floor applications [0004] and ‘461 which teaches the composite component is used in shipbuilding [0011].  Both teach composite components of substantially similar structure and materials.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the sandwich component of modified Preisler with the raised square surface structures as a marine deck member.  One would have been motivated to so as ‘461 teaches the component is suitable of shipbuilding as well as Preisler teaching the composite component is used in load-bearing floor applications as a marine deck is a part of the floor of a ship and requires load-bearing strength.  Further, the raised surfaces would increase safety of the composite sandwich structure when used as a marine deck member by providing increased traction to the surface of the deck.  Additionally, it has been held according to MPEP 2114 (II):
	“"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”

As modified Preisler teaches the same structure as the claimed invention, the invention of modified Preisler is capable of use as a marine deck member.
	When taking into account the positioning of the mounting part for the fastener, as a marine deck is subject to exposure to water and as the fastener is used to secure objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have positioned the mounting part of the fastener in one of the raised surfaces of the first outer layer.  One would have been motivated to do so as the raised surface would allow easy access to the fastener in order to secure objects.  Additionally, if the fastener is used as a tie down type the height of the mounting portion would be elevated from the deck and keep the material used as a tie down out from exposure to pooling water on the deck that could ruin the material.  The elevation would also keep the fastener portion out of the pooling water, where if sea water is present could corrode the fastener.  As there is no additional materials or components required in the invention of modified Preisler, when compared to the claim limitations, the composite component of modified Preisler is deemed to meet the limitation consisting of. 
	  

Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 01/19/2021, with respect to the rejection(s) of claim(s) prior art rejections including Witten have been fully considered 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784